RBC Capital Markets® Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 Final Pricing Supplement Dated March 26, 2010 to the Product Prospectus Supplement ERN-ETF-1 Dated January 12, 2010, Prospectus Dated January 11, 2010, and Prospectus Supplement Dated January 11, 2010 $ 3,025,000 Buffered Bullish Digital Notes Linked to a Basket of Exchange Traded Funds, Due September 30, 2011 Royal Bank of Canada Royal Bank of Canada is offering the Buffered Bullish Digital Notes (the “Notes”) linked to the performance of an equally weighted Basket consisting of two ETFs: iShares® MSCI
